Citation Nr: 1512984	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-18 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winton-Salem, North Carolina


ISSUES

1.  Entitlement to service connection for a headache disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for pain and swelling in the right hip, migraine headaches, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control.  

4.  Entitlement to service connection for pain and swelling in the right hip, migraine headaches, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control, as secondary to a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied claims of entitlement to service connection for a cervical spine disability and for headaches and from an April 2004 rating decision by the VARO in Winston-Salem, North Carolina, which denied compensation under 38 U.S.C.A. § 1151 for pain and swelling in the right hip, migraine headaches, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control.    

In June 2004, November 2009, and September 2011, the Veteran testified hearings before the Board.  Unfortunately, the judges who conducted that hearing has since retired from the Board.  In a September 2014 correspondence, the Veteran indicated that he wanted to present testimony before another Veterans Law Judge (VLJ).  In November 2014, the Veteran testified before the undersigned VLJ.    

The Board remanded the claim for additional medical opinions in May 2012.  There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran's representative indicated at the most recent hearing in November 2014 that the disabilities claimed as part of his 38 U.S.C.A. § 1151 claim (pain and swelling in the right hip, migraine headaches, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control) should be considered as secondary to the cervical spine disability if service connection was granted for that claim.  As service connection for a cervical spine disability is being granted herein, the Board has included a separate issue of entitlement to secondary service connection for pain and swelling in the right hip, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control on the cover page of this decision.  As service connection for headaches has also been granted herein, this issue is moot and will not be considered under the 38 U.S.C.A. § 1151 claim or on a secondary basis. 

The issues of entitlement service connection for pain and swelling in the right hip, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control as secondary to a service connected cervical spine disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headache disability is attributable to his active military service.

2.  The Veteran's cervical spine disability is attributable to his active military service.

3.  The Veteran's pain and swelling in the right hip, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control was not caused by VA surgical treatment.
CONCLUSIONS OF LAW

1.  Criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for pain and swelling in the right hip, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been associated with the claims file.  Additionally, the Veteran offered testimony at several hearings before the Board.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the most recent Board hearing in November 2014, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of the claimed disabilities which resulted from the Veteran's surgeries performed at VA.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Multiple VA opinions were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal with regard to the 38 U.S.C.A. § 1151 claim.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

For historical purposes, the Veteran's claims for service connection for headaches and a cervical spine disability were denied in a March 2002 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

The Veteran contends that he has cervical spine and headache disabilities that resulted from an injury during his service aboard a Navy ship.  Specifically, he contends that he was ascending a ladder on the ship during rough seas and fell backwards, striking his back and neck and resulting in neck pain and headaches.  He indicated that he was thereafter treated at Portsmouth Naval Hospital for injuries sustained onboard the ship.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).




A.  Headache Disability

The Veteran's service treatment records (STRs) reflect that a neurologic evaluation was normal at the Veteran's entrance examination in December 1980.  On a report of medical history form prepared in conjunction with the entrance examination, the Veteran reported that he sustained a head injury when he was involved in a car accident and when he was struck with glass which required stitches.  The examiner noted that the Veteran sustained a slight concussion in a car accident in 1975 with no sequelae.  That is, no headache disorder was diagnosed or noted at enlistment.  In October 1983, the Veteran reported that he had a history of recurring headaches.  He was assessed with possible migraine headaches.  A neurological evaluation at the Veteran's November 1983 separation examination was normal, but the Veteran again noted a head injury on a report of medical history form prepared in conjunction with the separation examination and indicated that he was involved in a car accident in 1975 and he was hit in the head with glass in 1978 which required stitches.  The examiner noted that the Veteran had a history of intermittent headaches but the headaches were not diagnostic of migraines.  No records from Portsmouth Naval Hospital are available.  

At a VA examination in August 1984, the Veteran was diagnosed with posttraumatic headaches.  The Veteran noted that he had a history of headaches prior to service following a car accident.  He indicated that he passed his entrance examination into service and during service his headaches recurred and he sought treatment.  The examiner noted that the Veteran had some element of cluster headache but the proximity to trauma made the diagnosis posttraumatic headaches.  

VA treatment reports reflect that the Veteran was treated for migraines in May 1999.  In March 2003, the Veteran reported a history of headaches since 1982.  

At a VA examination in August 2012, the Veteran reported that he sustained minor head injuries prior to entering service but he noted that any headaches of significance began during his military service and were worsened by a fall with injury sustained while ascending a ladder on the U.S.S. Vulcan.  Following a review of the claims file and examination of the Veteran, the examiner opined that it was less likely than not that a current headache disability was related to an injury during active duty service.  The examiner indicated that the rationale for the opinion was that the Veteran's theory that his headaches were related to service was not supported by the documentation on hand.  Although it was not explained how the documentation undermined the Veteran's contentions.

An opinion was obtained from a VA practitioner in January 2013.  At that time, the practitioner reviewed the claims file and the Veteran's contentions and opined that it is at least as likely as not that the Veteran's headaches worsened during his active duty service.  The examiner's rationale was that the Veteran sustained injuries to his neck and back in a fall down the stairs of a naval ship.  The examiner noted that when there is trauma such as a fall there is potential for increased stress/wear and tear of the associated injured joint.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for a headache disability.  

In this case, the Veteran was presumed sound at his entrance to service.  This is because a neurologic evaluation was normal at his entrance to service and headaches were not diagnosed nor referenced on his entrance examination.  There is evidence that he was treated for headaches on at least one occasion during service.  Moreover, he reported that he sustained head and back injuries during service which worsened his headaches.  The Board finds that the Veteran is competent to give evidence about what he experienced.  For example, he is competent to discuss his injury in service and current symptoms related to his headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has indicated that he had headaches during service which were exacerbated after the reported injury on a Navy ship in service.  While the VA examiner in August 2012 found that it is less likely than not that the current headache disability is related to service, the examiner provided no rationale to support that conclusion.  The January 2013 VA practitioner reviewed the claims file and the Veteran's contentions and found that it is as likely as not that the Veteran's headaches were related to his injury in service because the Veteran sustained an injury which exacerbated the headaches.  

Consequently, the Board finds that the weight of the evidence supports a finding that the Veteran has a headache disability related to his military service.  

B.  Cervical Spine Disability

The Veteran's STRs do not reflect any complaints, findings, or treatment for a cervical spine injury or disability.  However, as noted, records from Portsmouth Naval Hospital are not available.  The Veteran contends that these records reflect that he was treated for back and neck injuries sustained in a fall on stairs on a Navy ship.  

VA treatment reports dated in September 2000 reflect that the Veteran was assessed with mild degenerative joint disease of the cervical spine.  The Veteran subsequently underwent a left C6-7 hemilaminectomy and foraminotomy of the C7 nerve root in July 2001.  The Veteran subsequently underwent a C6-7 anterior cervical discectomy and fusion in September 2002.  

At a VA examination in November 2012, the Veteran reported that he was climbing steps on a ladder on a Navy ship while the ship was rocking and he was thrown backwards and struck his neck and back.  He reported neck pain which has worsened since that time and progressed to numbness of the left arm.  The examiner diagnosed the Veteran with degenerative retrolisthesis C3-4.  No etiology opinion was proffered at that time.  

In January 2013, the claims file was returned to the November 2012 VA examiner in order to obtain an etiology opinion.  The examiner reviewed the claims file and the Veteran's contentions and opined that it is at least as likely as not that a cervical spine disability is causally related to an injury during active duty service.  The examiner's rationale was that the Veteran reported a history of falling down naval ship stairs resulting in neck and back pain.  She indicated that trauma/repetitive wear and tear due to physical labor can result in degenerative disease of the cervical spine.  She noted that the Veteran had a history of head trauma prior to service and a repeat insult due to a fall in a tight space like a stairwell on a Navy ship would likely ignite an underlying neck strain/cervical condition.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for a cervical spine disability.  

In this case, the Veteran contends that he sustained a neck injury during service and has suffered from neck pain since that time which has worsened over the years.  As noted, he is competent to discuss his injury in service and current symptoms related to his cervical spine disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The only medical opinion of record indicates that it is as likely as not that the Veteran's cervical spine disability is related to the injury he sustained during service.  In the absence of any evidence to the contrary, service connection for a cervical spine disability is warranted.  

Consequently, the Board finds that the weight of the evidence supports a finding that the Veteran has a cervical spine disability related to his military service.  

III.  38 U.S.C.A. § 1151

In October 2003, the Veteran filed a claim seeking compensation under 38 U.S.C.A. § 1151 for additional disabilities he contends he incurred after undergoing surgical procedures for a cervical spine disability performed at a VA medical center.  Specifically, he contended that he had pain and swelling in the right hip, migraine headaches, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control.  He has indicated that all of the claimed disabilities were caused by the first surgical procedure he underwent in 2001 with the exception of the hip problem which resulted from a bone grant after his second surgical procedure in 2002.  He also noted that he had loss of bowel control following the first surgical procedure which was exacerbated by the second procedure.  He testified at his most recent hearing that while he provided consent for both surgical procedures, the surgeon who was supposed to do the first surgery was not the surgeon who actually performed the surgery.  He indicated that the surgeon had an intern perform the surgery and he did not have relief and required a second surgery.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected. A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  See 38 C.F.R. § 3.361. 

As an initial matter, the Board notes that the Veteran signed consent forms prior to the C6-7 hemilaminectomy and foraminotomy in July 2001 and prior to the C6-7 anterior discectomy and fusion in September 2002.  See VA treatment records.  

Additionally, as noted, the Veteran has been granted service connection for a headache disability and as such, this issue is no longer under consideration as part of the 38 U.S.C.A. § 1151.

In March 2004, a VA neurosurgeon affiliated with Duke University Medical Center reviewed the claims file and the Veteran's contentions and noted that prior to the first surgical procedure, the Veteran had a left C7 radiculopathy with a history of neck and left arm pain.  A magnetic resonance imaging (MRI) revealed focal stenosis from arthritis at C6-7 and he was referred for a left C6-7 hemilaminectomy and nerve root decompression which was accomplished in July 2001.  The neurosurgeon noted that in terms of that surgery, there are three critical components:  outcome, risks, and recovery time.  She noted that the outcome is that approximately 75 to 80 percent of patients have improved arm pain but the neck is usually slightly worse than pre-operatively and the recovery time is six to eight weeks.  The neurosurgeon concluded that the procedure is effective in most patients for relief of arm pain and no efficacy for neck pain which relates more to arthritis.  She noted that on followup in August 2001, the Veteran had expected tingling in the left C7 nerve distribution (which most patients have, indicating pre-existing nerve root damage prior to the procedure) and persistent neck pain (which is expected).  The neurosurgeon noted that the Veteran had an electromyography (EMG) in September 2001 which revealed resolution of the radiculopathy indicating successful nerve decompression and no evident damage or complications from the surgery.  An EMG performed in July 2002 revealed stable, likely old changes with no new evidence of nerve root damage.  An MRI revealed persistent arthritis and nerve pressure could not be ruled out.  Because the Veteran's problems persisted, a repeat anterior procedure was suggested to make sure that the nerve was fully decompressed.  In September 2002, the anterior C6-7 discectomy and fusion was performed.  The neurosurgeon noted that again the outcome for the procedure was 75 to 80 percent likelihood of improving the arm pain and no change of benefitting the neck pain since the arthritis is not treated by the surgery (except to decompress the nerve).  She indicated that the risks are 8 percent and the recovery time is three months.  She reported that the Veteran appeared to do well with the surgery and on follow up in November 2002, he indicated that he was significantly better with much less pain.  The neurosurgeon noted that the healing appeared adequate and the Veteran had not been seen by neurosurgery since that time.  In July 2003, the Veteran was noted to be followed by the pain clinic who indicated that he had not worked since July 2001 and was receiving Social Security benefits.  She concluded that the Veteran had two procedures on his neck for relief of nerve pressure at the C6-7 level and has done as well as possible with relief of arm pain with persistent neck pain.  She indicated that the Veteran has no complications from the two procedures and has healed well.  She noted that the Veteran has residual impairment from cervical arthritis and subsequent nerve pressure from undergoing the surgical procedures.  She reported that the impairment includes residual numbness of the hand (which does not typically respond to surgery), local pain in the neck and hip, and residual neck pain from arthritis.  She indicated that there is no correlation to other claimed symptoms including:  loss of bowel control; knot, right foot; tingling sensation in arms and legs; pain, spinal area; and feeling sluggish.  She noted that the at the Veteran's last neurosurgery evaluation there was significant relief of arm pain, indicating that the two procedures likely resulted in expected relief of arm pain, the primary goal of the surgical procedures.  

At a VA examination in August 2012, the Veteran reported that he had no gastrointestinal issues prior to his July 2001 surgery and his degree of control did not improve with the second surgery.  She noted that the Veteran reported that he had bowel movements two to three times daily with incontinent episodes twice a month.  The examiner noted that the Veteran was referred to gastroenterology for a consultation in 2003 for a two year history of loose bowel movements.  An air barium enema in July 2003 and a colonoscopy in October 2003 were normal.  The examiner concluded that the Veteran's loss of bowel control and fecal incontinence were at least as likely as not an unforeseeable event.  However, while the 2003 gastroenterology consultation aids in establishing a temporal relationship with the July 2001 surgery, it does not establish a causal relationship.  The examiner noted that the 2004 neurosurgeon who reviewed the claims file determined that there was no correlation of the Veteran's claimed loss of bowel control and the surgical procedures.  Moreover, the examiner indicated that the MRIs of March and October 2001 and subsequent studies did not show any indication of cord damage that might lead one to suspect that an upper motor neuron injury had taken place that might lead to any loss of bowel control.  

At an August 2012 VA examination, the Veteran was diagnosed with degenerative joint disease of the bilateral hips.  The Veteran reported progressive pain and inflexibility of both hips, right greater than left, since his cervical fusion in 2002.  The examiner noted that a bone graft was harvested from the right iliac crest.  The examiner opined that it is less likely than not that the proximate cause of the bilateral hip disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  The examiner's rationale was that the examination and radiographs clearly show that the Veteran has degenerative joint disease of both hips but it is difficult to relate that to the harvesting of the bone graft from the right iliac crest.  

At an August 2012 VA examination, the Veteran was diagnosed with a history of pedal spasm but no other foot disabilities were found.  The examiner found that it is less likely than not that VA surgical treatment in July 2001 and September 2002 resulted in additional disability manifested by numbness and tingling in the left hand with loss of sensation in the arms and legs.  The examiner's rationale was that a review of the operative notes, discharge summaries, and all other relevant medical evidence shows no deviation from an excellent standard of care in the 2001 and 2002 surgeries.  The examiner noted that residual pain and radicular pain are well known residuals of back and neck surgery.  The examiner indicated that the issues associated with the feet are not at all related to the surgeries performed in 2001 and 2002.  

In January 2013, an addendum opinion was obtained from a VA practitioner.  The physician was requested to indicate whether the Veteran's fecal incontinence was related to the surgical procedures from 2001 and 2002.  The examiner opined that it is less likely than not that the Veteran's fecal incontinence is related to the surgeries performed in July 2001 and September 2002.  The examiner's rationale was that a review of the claims file reveals that there was evidence of a chronic complaint of diarrhea prior to the 2001 cervical spine surgery.  Specifically, in June 2001, the Veteran reported problems with diarrhea unrelated to milk products as he had diarrhea with everything he ate.  The examiner noted that the Veteran's complaints are due to a food intolerance that existed prior to the initial cervical surgery.  The examiner indicated that while it is rare, disruption of the cervical nerve can cause bowel and bladder incontinence.  However review of the claims file does not support incontinence due to surgery.  The examiner concluded that one would not have incontinence eleven months after a surgical procedure unless there is clear evidence of cervical stenosis.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151.  

As an initial matter, the Board acknowledges that there is evidence of arthritis of the bilateral hips (the Veteran claimed a right hip disability only), numbness and tingling in the left hand with loss of sensation in the arms and legs, and loss of bowel control.  However, as described, the competent evidence of record establishes these disabilities are not the result of the surgical procedures performed at VA in 2001 and 2002.  Several practitioners reviewed the claims file and specifically found that the claimed disabilities were not the result of the surgical procedures.  See VA examination reports dated in March 2004, August 2012, and January 2013.  The evidence reveals that the Veteran had numbness and tingling in his hand prior to the surgical procedures at issue and that numbness and tingling in the hand does not typically respond to surgery.  The August 2012 VA examiner indicated that residual pain and radicular pain are well known residuals of back and neck surgery.  However, as noted, the Veteran had these complaints prior to the surgical procedures.  Thus, this finding does not represent an additional disability as the Veteran had numbness and tingling in his hand prior to the procedures and as noted, this issue does not typically respond to surgery.  The August 2012 examiner also indicated that any issues associated with the feet (diagnosed as a history of pedal spasm) are not at all related to the surgeries performed in 2001 and 2002.  The Board acknowledges that the August 2012 VA examiner noted a temporal relationship between the Veteran's surgical procedures and his fecal incontinence and loss of bowel control.  However, the examiner specifically found that there was no cord damage that might lead one to suspect that an upper motor neuron injury had taken place that might lead to any loss of bowel control.  Moreover, the January 2013 practitioner specifically found that the Veteran had a chronic complaint of diarrhea prior to the first surgical procedure in 2001 and one would not have incontinence eleven months after a surgical procedure unless there is clear evidence of cervical stenosis which has not been found in this case.  The opinions of record are found to be highly probative and entitled to great weight.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to what has caused the litany of health problems that the Veteran is now seeking service connection for.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, while the Veteran believes that the clamed conditions were caused by his VA surgeries, he is not considered competent (meaning medical qualified) to address the etiology of those problems.  As such, his opinion is insufficient to provide the requisite nexus. 

Consequently, in the absence of additional disability that was caused by a surgical procedure furnished the Veteran in a Department facility, the analysis must end.  In this case, there is simply no evidence that any of the clamed additional disabilities including pain and swelling in the right hip, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control were caused by VA surgical care.    

There is no material doubt to be resolved in the Veteran's favor, and his claim is denied. 38 U.S.C.A. § 5107(b).




ORDER

Service connection for a headache disability is granted.  

Service connection for a cervical spine disability is granted.  

Compensation under 38 U.S.C.A. § 1151 for pain and swelling in the right hip, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control is denied.  


REMAND

As noted, the Veteran's representative indicated that the claim for pain and swelling in the right hip, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control should be considered as secondary to the cervical spine disability if service connection was granted for the cervical spine disability.  As the cervical spine disability has been granted, these disabilities should now be considered as secondary to the cervical spine disability; and a medical opinion should be obtained to address their etiology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) in connection with the claimed pain and swelling in the right hip, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the pain and swelling in the right hip, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and/or loss of bowel control were either caused or aggravated (meaning made permanently worse) by the Veteran's service connected cervical spine disability.  A complete rationale for any opinion expressed should be included.  

2. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeal

